Case 2:19-cv-00344-RAJ-DEM Document 2 Filed 07/03/19 Page 1 of 3 PagelD# 42

ay l bee 4
‘al 2
UNITED STATES DISTRICT COURT © SUL 3 cul
EASTERN DISTRICT OF VIRGINIA 5 i,
Norfolk Division CLERn. a “RET COURT }
ROY L. PERRY-BEY, et al.,
Plaintiffs,
v. ACTION NO. 2:19¢v344
MARK T. ESPER,

Secretary of the Army, et al.,

Defendants.

ORDER
On July 1, 2019, Plaintiffs Roy L. Perry-Bey, Phillip Webster, George Bowe, Anthony
Harold, Robert Lee Simpson, Clarence Lawson, and Vivian A. Anderson (collectively
“Plaintiffs”), appearing pro se, filed a Complaint in this Court and paid the requisite filing fees.
See Compl., ECF No. 1; Receipt, ECF No. 1-2. Prior to issuing summonses in this action, the
Court hereby addresses two issues raised by Plaintiffs’ Complaint.
I. Plaintiff Vivian A. Anderson
As noted above, Vivian A. Anderson is listed as one of the named Plaintiffs in this action.
See Compl. at 1. However, Ms. Anderson is subject to a pre-filing injunction in the Eastern
District of Virginia. On June 21, 2005, this Court entered a Dismissal Order in a prior case filed
by Ms. Anderson that stated:
. it is ORDERED that plaintiff Vivian A. Anderson shall be
subject to a pre-filing injunction in the Eastern District of Virginia.
Should plaintiff wish to initiate any civil litigation in this court, she
must comply with the following requirements: (1) plaintiff must
submit an “Application for Leave to File Suit in Federal Court,”

along with a copy of this Dismissal Order imposing the pre-filing
injunction, to the Clerk of the Court; and (2) accompanying the
Case 2:19-cv-00344-RAJ-DEM Document 2 Filed 07/03/19 Page 2 of 3 PagelD# 43

“Application for Leave to File Suit in Federal Court,” plaintiff must
attach a separate and notarized declaration or affidavit certifying
that the matters raised in the suit are not frivolous and have never
before been raised by plaintiff or disposed of on the merits in federal
court. Should plaintiff file an “Application for Leave to File Suit in
Federal Court,” the Clerk is DIRECTED to submit the application to
the court for consideration. Plaintiff is CAUTIONED that a
violation of the pre-filing injunction may constitute contempt of
court and subject her to civil and criminal penalties.

Dismissal Order at 9-10, Anderson v. Pressley, No. 2:05cv30 (E.D. Va. June 21, 2005), ECF
No. 26. In initiating this action, Ms. Anderson did not submit the materials required of her by the
governing pre-filing injunction. Ms. Anderson cannot escape the terms of her pre-filing
injunction by initiating an action with other Plaintiffs. Because Ms. Anderson failed to comply
with the terms of her pre-filing injunction, the Clerk is DIRECTED to terminate Ms. Anderson as
a Plaintiff in this action. All claims asserted by Ms. Anderson against Defendants are hereby
DISMISSED.
II. Appointment of Counsel

In the “Prayer for Relief” section of their Complaint, Plaintiffs request the Court to, among
other things, appoint “competent legal counsel . . . to assist in the preparation of any further
responsive pleadings, affidavits, briefs, discovery, etc.” Compl. at 33. To support their request,
Plaintiffs state that they “lack the financial capability to investigate the critical issues that are so
complex,” and that as “pro se litiga[nts], they can not reasonably be required to present this case
with any effectiveness.” Jd. at 33-34. Plaintiffs claim that “legal assistance is necessary and in
the interest [of] justice for the fair presentation of a proper case to the Court.” Id. at 34.

In civil actions, “the appointment of counsel should be allowed only in exceptional cases.”
Cook v. Bounds, 518 F.2d 779, 780 (4th Cir. 1975). “Exceptional cases” may be found in
“meritorious cases involving particularly complex factual or legal issues.” Ferrer v.

2
Case 2:19-cv-00344-RAJ-DEM Document 2 Filed 07/03/19 Page 3 of 3 PagelD# 44

Garasimowicz, No. 1:13cv797, 2013 U.S. Dist. LEXIS 139939, at *3 (E.D. Va. Sept. 27, 2013).
At this time, the Court finds that Plaintiffs have not adequately established that this action
constitutes an “exceptional case” that warrants the appointment of counsel. Accordingly,
Plaintiffs’ request for appointed counsel is DENIED at this time.
III. Service of Defendants

With the above issues resolved, this action may proceed. The Clerk is DIRECTED to
issue summonses in this action, and prepare service packets for each Defendant that contain a
summons, a copy of the Complaint, and this Order. The Clerk is further DIRECTED to notify
Plaintiffs when the service packets are available for pickup. Because Plaintiffs paid the
requisite filing fees in this action, Plaintiffs are obligated to properly serve each Defendant
pursuant to the Federal Rules of Civil Procedure.

In addition to the instructions listed above, the Clerk is DIRECTED to send a copy of
this Order to Plaintiffs.

IT IS SO ORDERED.

 

Raymond Jackson
UNITED STATES DISTRICT JUDGE

Norfolk, Virginia
July DP , 2019
